Citation Nr: 1511632	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  98-15 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for low back pain with degenerative disc disease, for the period beginning December 30, 2003.
 
2. What rating is warranted for radiculopathy of the right lower extremity from August 18, 2007?
 
3. Entitlement to a total disability rating based on individual unemployability prior to December 30, 2003, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served active duty from September 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions. The first decision appealed is an October 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia; that decision denied entitlement to a compensable rating for a disability manifested by low back pain. Subsequently, VA has applied staged ratings to the claim, and the appropriate rating for the period from December 30, 2003 to the present remains on appeal. 

In a September 2007 rating decision by the Appeals Management Center in Washington, DC, the Veteran was granted entitlement to service connection for radiculopathy of the right lower extremity and assigned a 10 percent rating, effective October 17, 2003. The Veteran appealed; VA has also assigned staged ratings for right lower extremity radiculopathy, but the appropriate rating for the period beginning August 18, 2007, remains in appellate status.

The Board remanded the above issues for further development in January 2013 and May 2014.  The appeal is once again before the Board for consideration.

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In December 2003, the Veteran testified at a hearing before an Acting Veterans Law Judge, a transcript of which is also of record.

In addition to the paper claims file, there is a paperless claims file associated with the appeal.  A review of the documents in Virtual VA reveals an April 2014 appellate brief and VA treatment records from August 1998 to October 2014.  The Veterans Benefits Management System includes a January 2015 appellate brief.  All other documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1. For the period beginning December 30, 2003, the Veteran's low back pain with degenerative disc disease was not manifested by unfavorable ankylosis of the thoracolumbar spine, intervertebral disc syndrome resulting in incapacitating episodes of more than six weeks duration within a twelve-month period, or intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  

2. For the period from August 18, 2007, the Veteran's radiculopathy of the right lower extremity was not manifested by moderately severe incomplete paralysis.

3. The Veteran's case was referred to the Director of Compensation and Pension Service for extraschedular consideration of a total disability rating based on individual unemployability and, in September 2014, the Director determined that an extraschedular rating was not warranted.  Only the Under Secretary for Benefits and the Director of the Compensation Service have the authority to award an extraschedular rating.


CONCLUSIONS OF LAW

1.  For the period beginning December 30, 2003, the schedular criteria for a rating in excess of 40 percent for low back pain with degenerative disc disease were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 (2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 2003); 4.71a, Diagnostic Codes 5242, 5243 (2014).

2.  For the period beginning August 18, 2007, the schedular criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity were not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).

3. The Board has no authority to assign an extraschedular rating.  Thun v. Shinseki, 572 F.3d 1366, 1370 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

The Veteran's appeal concerning right lower extremity radiculopathy arises from an appeal of the initial rating assigned following a grant of service connection.  The United States Court of Appeals for Veterans Claims has held that once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007). Therefore, no further notice is needed under VCAA with regard to this issue.

The Veteran's appeal concerning the rating for his spine disability is a claim for increase.  With such claims, the VCAA requires notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in December 2004 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  In May 2008, a letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The Board acknowledges that with regard to his spine disability, complete notice was not issued prior to the initial adverse determination on appeal, however, fully compliant notice was later issued, as discussed above, and the claim was thereafter readjudicated.  Accordingly, any timing deficiency has here been appropriately cured. 

As to the issue of entitlement to a total disability rating based on individual unemployability prior to December 30, 2003, the claim is being denied as a matter of law.  Hence, notice under the VCAA is not required because the Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims. 38 C.F.R. § 3.159(c).  Moreover, at the August 2012 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the Veteran's symptomatology during and since service; thus the material issues on appeal were fully developed.  38 C.F.R. § 3.103(c)(2) (2014).

Pursuant to the Board's January 2013 remand, in March and April 2013, the AOJ obtained VA examinations addressing the current severity of his service-connected low back disability and right lower extremity radiculopathy.  Pursuant to the Board's May 2014 remand, the AOJ associated with the claims file all identified outstanding treatment records and, in September 2014, referred the issue of entitlement to a total disability rating based on individual unemployability to the Director of Compensation and Pension.  The issues were readjudicated in May 2013 and December 2014.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Disability Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

I. Low Back Pain with Degenerative Disc Disease

The Veteran was originally granted service connection for a back condition in May 1975, and assigned a 10 percent rating, effective January 28, 1975.  In July 1980, the rating for his low back pain was reduced to a noncompensable rating, effective April 1, 1980. 

He filed a claim for an increased rating in June 1997.  In July 2002, VA granted an increased rating for his low back pain, assigning a 10 percent rating effective June 4, 1997.  The appeal continued, and the Veteran's low back pain rating was subsequently increased to 20 percent effective May 18, 1999, and to 40 percent, effective August 2, 2002.

In January 2013, the Board denied entitlement to a rating in excess of 10 percent for the period of June 4, 1997, through May 17, 1999, and in excess of 20 percent for the period of May 18, 1999 through August 1, 2002.  The Board awarded a 40 percent evaluation for the period beginning August 2, 2002 but remanded the issue of entitlement to a rating in excess of 40 percent for the period since December 30, 2003.

The criteria for rating spine disorders were amended in 2002 and 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 -58 (Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004).  For claims pending prior to the 2002 and 2003 amendments, as in the instant case, the Board may consider rating the claim under the old and new criteria, whichever is more favorable to the Veteran, except that the new criteria may not be applied before their effective date.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014).

Diagnostic Code 5293, effective prior to September 23, 2002, provided a 40 percent rating for severe symptomatology manifested by recurring attacks with little intermittent relief.  A 60 percent rating was warranted for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 (later renumbered and amended as present Diagnostic Code 5243 effective September 26, 2003), was amended to provide for evaluation of intervertebral disc syndrome on the total duration of incapacitating episodes over the past 12 months.  67 Fed.Reg. 54345-01 (August 22, 2002); 68 Fed. Reg. 51454 -58 (Aug. 27, 2003); 69 Fed.Reg. 32449-01 (June 10, 2004) (correcting the omission of Notes 1 and 2).  Where a spine disability is manifested by intervertebral disc syndrome, the disc disease may be rated based on limitation of motion or based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months. 38 C.F.R. § 4.71a.

Incapacitating episodes for intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 40 percent rating; episodes having a total duration of at least 6 weeks during the past 12 months warrant a 60 percent evaluation.  "[A]n incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1) (2014).

Prior to September 26, 2003, ankylosis of the lumbar spine was rated at 40 percent when in a favorable position and 50 percent when in an unfavorable position. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

Effective September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243) provides a 40 percent disability rating for forward flexion of the thoracolumbar spine 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  68 Fed. Reg. 51454 -58 (Aug. 27, 2003).  Note 1 provides for a separate evaluation for any associated, objective neurologic abnormalities. 38 C.F.R. § 4.71a.

Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position. Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis. 38 C.F.R. § 4.71a, General Rating Formula, Note 5.

Here, the evidence of record does not support a finding that the Veteran's spine has ever been manifested unfavorable ankylosis.  As such, there is no basis for an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) or under the current version of the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a (2014).  Range of motion testing at a March 2005 private orthopedic evaluation revealed forward flexion of 75 degrees and extension of 20 degrees; a September 2006 VA general medical examination noted no ankylosis of any joint; an August 2007 VA spine examiner noted that the thoracolumbar spine was not fixed in flexion or extension; and at a March 2013 VA spine examination, range of motion testing showed at least 40 degrees of forward flexion and at least 10 degrees of extension.  The presence of motion in these planes of movement by definition shows that the appellant's spine is not ankylosed.

Nor is there a basis for a rating in excess of 40 percent based on intervertebral disc syndrome under the current version of Diagnostic Code 5234.  While the March 2013 VA examiner noted a diagnosis of intervertebral disc syndrome, and while the appellant in an August 2011 statement alleged that he is incapacitated so often that he warrants at least a 60 percent rating, the evidence does not document physician prescribed bed rest.  Neither treatment records nor examination reports from the relevant time frame reflect periods of bed rest or total incapacitation in connection with his back disorder.  Indeed, the March 2013 VA examiner noted that there had been no incapacitating episodes in the prior 12 months.

The Board acknowledges that the Veteran has competently and credibly reported episodes of increased pain.  He informed the Board through his testimony and has informed his medical providers, that he believed that he was incapacitated within the applicable dates for significant periods of time.  Those incapacitating episodes, however, are not accompanied by any statement by any medical provider indicating that bed rest and regular treatment were specifically prescribed during any period since December 30, 2003.  As such, the legal definition of "incapacitating episode" has not been met at any time during the appellate period.  The plain language of the regulation requires "physician prescribed" bed rest.  An increased evaluation under these criteria is therefore not appropriate. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

An increased evaluation based on intervertebral disc syndrome is also not warranted under the previous version of Diagnostic Code 5293, effective prior to September 23, 2002.  38 C.F.R. § 4.71a.  That code provided for a 60 percent evaluation for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  While VA neurology consultations throughout the appeal period generally show bilateral ankle reflexes of 1+, as noted by the examiner at the March 2013 VA neurology examination, this finding is most appropriately described as "decreased" rather than "absent" reflexes.   Moreover, although the appellant reported experiencing muscle spasms at the August 2007 VA neurology examination and the March 2013 VA spine examiner noted a right lower lumbar muscle spasm, there is little other evidence supporting a finding that any muscle spasms have been "demonstrable" or "persistent."  Indeed, at the August 2012 hearing, the Veteran stated that they have subsided over the years.  

Moreover, even assuming, without conceding, that the Veteran met the criteria for a 60 percent rating under Diagnostic Code 5293, he has been service connected for right lower extremity radiculopathy for the entire period currently under consideration.  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As many of the symptoms of lower extremity radiculopathy overlap with sciatic neuropathy, an increased evaluation under the prior version of Diagnostic Code 5293 would constitute impermissible pyramiding.

A separate rating for left lower extremity radiculopathy is also not warranted.  See 38 C.F.R. § 4.71a, Note (1).  The January 2013 Board remand found some evidence indicating that left lower extremity radiculopathy might be related to the Veteran's low back disorder and requested an etiological opinion.  Significantly, the March 2013 VA examiner concluded that although neurological findings in both legs and feet were compatible with peripheral neuropathy, there was no evidence to substantiate lumbar radiculopathy on the left side.  In an April 2013 addendum, the examiner elaborated stating that although the Veteran complained of left leg pain and weakness, there was normal muscle strength, a negative straight leg raising test and non-dermatome diffuse sensory loss in the left leg.  Right lower extremity radiculopathy, in contrast, appeared related at the L5 root level because there was weakness of the big toe extensor muscles, a positive straight leg raise test and characteristic pain radiating along the sciatic nerve course.  The examiner added that while the claims file showed a few clinical notes which mentioned occasional left leg and buttock pain, in the examiner's opinion, those notations were not clinically significant.

While the September 2006 VA general medical examination shows a notation of bilateral radiculopathy, and the Veteran has complained of some left lower extremity pain throughout the appeal period, because the March 2013 VA examiner reviewed the entire claims file, examined the appellant and provided a thoroughly supported rationale, the Board finds his opinion to be the most probative evidence as to whether any left lower extremity symptoms result from his service-connected low back disability.

Aside from right lower extremity radiculopathy, the evidence does not otherwise show that the Veteran has a diagnosis of any other associated neurological impairment, to include a bowel or bladder disorder.  Moreover, the Veteran has not alleged that he has any accompanying neurological disorders which would warrant a separate rating.  38 C.F.R. § 4.71a, Note (1).

The Board has considered any functional impairment resulting from his back disorder.  See DeLuca, 8 Vet. App. at 202.  At a March 2005 private orthopedic evaluation, for example, the Veteran stated that he had difficulty sitting for long periods, standing for more than 30 minutes, ascending and descending stairs and could only bend forward partially but reported that he was able to dress and undress himself, bathe independently, go shopping and clean his room.  At the March 2013 VA spine examination, he reported difficulty sitting in a chair longer than 10 to 15 minutes, standing for more than 10 minutes, walking more than one or two blocks, difficulty climbing up stairs, and being unable to bend down, squat, or lift anything heavy.  While the above is no doubt an impediment to the Veteran's ability to function, such impairment is already fully contemplated by the currently assigned disability rating.

II. Right Lower Extremity Radiculopathy

The Veteran's right lower extremity radiculopathy has been rated as 20 percent disabling since February 15, 2005.  The issue currently under consideration is whether the appellant warrants an evaluation in excess of 20 percent from August 18, 2007.  

Under Diagnostic Code 8520, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, a 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, and an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

At an August 2007 neurology examination, the Veteran reported trouble getting up and walking due to low back pain.  The examination report does not clearly distinguish back pain from leg pain in documenting the pain the Veteran experienced.  Still, the report noted that excessive bending, weather changes, fatigue, and stress caused additional pain to include numbness and tingling in the right foot and right lower leg.  This also caused a sensation of discomfort in the toes along the right side.  Epidural injections reportedly relieved back pain.  The examiner documented painful and restricted hip and knee movements of the right side, sometimes "freezing" the hip due to pain.  There was decreased pinprick sensation and touch sensation in the right L5 dermatome distribution, and a depressed right ankle jerk.  The gait was antalgic, and the examiner diagnosed radiculopathy.  Since then, the Veteran's symptomatology has generally remained constant.

A later, August 17, 2007 report revealed that the Veteran had 1+ right ankle reflexes, with a hobbling gait secondary to nonservice connected abdominal surgery.  Subsequent VA neurology consultations repeated such findings.  

At the March 2013 VA examination, the Veteran reported that over the prior two to three years he had experienced foot numbness and a tingling sensation which remained constant regardless of the severity of his back pain.  The appellant also stated that because of the numbness, he occasionally stumbled while walking.  The examiner noted that the bilateral lower extremities resulted in moderate paresthesia and/or dysesthesias and moderate numbness but no intermitted pain.  Muscle strength was normal save for right ankle dorsiflexion, which was noted to be 4/5.  Examination was negative for muscle atrophy, except for some muscle wasting in the intrinsic muscles in both feet.  Reflexes were normal except for bilateral ankles which were 1+.  Decreased sensation was noted in the lower legs, ankles, feet and toes.  There was a marked loss of vibration sensation in both ankles and toes and the examiner observed a right-sided limp due to the back pain with right sided radiculopathy.  Lower extremity nerves were normal.  The examiner added that there was diffuse sensory loss to light touch and pinprick in both legs and feet, not corresponding to the level of the nerve root distributions.

While the Veteran alleged in the August 2012 hearing that his radiculopathy had worsened in the last few years, the clinical evidence shows that the symptoms do not rise to the level of moderately severe incomplete paralysis.  The examiner described the paresthesia and/or dysesthesias and numbness as "moderate" without intermittent pain, and only right ankle dorsiflexion was shown to have some minor weakness.  Ankle reflexes remained unchanged since the August 2007 VA examination.  While radicular symptoms affected his ability to walk, caused pain and right leg weakness, and at times a significant limitation of right lower extremity motion, those symptoms are properly described as "moderate."  The evidence does not, however, at any time during the period being adjudicated suggest "moderately severe" incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Extraschedular Considerations

The symptoms presented, during the periods of time addressed in this decision, by the Veteran's back disorder and right lower extremity radiculopathy are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability. There is no evidence at any time during the appeal that the Veteran's back disorder necessitated frequent hospitalization. 

To the extent these disabilities interfered with employment, consideration of entitlement to a total disability rating based on individual unemployability during the appeal period is not warranted as the Veteran has been in receipt of a total disability rating based on individual unemployability since December 30, 2003.


III. Total Disability Rating Based on Individual Unemployability Prior to December 30, 2003

Prior to December 30, 2003, the Veteran was only service connected for low back pain with degenerative disc disease and radiculopathy of the right lower extremity.  During that time the highest combined evaluation for those disabilities was 50 percent, which fell below the threshold requirement for consideration of entitlement to a total disability rating based on individual unemployability on a schedular basis.  38 C.F.R. § 4.16(a).  Thus, the only other way for the Veteran to receive a total disability rating was on an extraschedular basis.  38 C.F.R. § 4.16(b).

The law provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

As noted above, the Board's May 2014 remand directed the AOJ to refer the issue of entitlement to a total disability rating based on individual unemployability for extraschedular consideration.  In September 2014, the Director of the Compensation and Pension Service determined that such entitlement was not warranted.  There is effectively no longer any remaining allegation of error of fact or law concerning this aspect of the appeal. That is, the Board has no authority to grant an award on an extraschedular basis or compel the Director of the Compensation Service to do so. 

To explain further, the Federal Circuit addressed the matter when it reviewed and affirmed the Court's Thun decision. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the Director [of the Compensation and Pension Service] have the authority to award an extraschedular rating." Thun, 572 F.3d at 1370 (emphasis added).  While the Federal Circuit also found that the RO and the Board play some role in evaluating a claim for an extraschedular rating, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extraschedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extraschedular rating 'to accord justice.'" Id (emphasis added).

Given the Federal Circuit's interpretation of the extraschedular provisions of 38 C.F.R. § 3.321(b), only the Director of the Compensation and Pension Service or the Under Secretary for Benefits have the authority to award an extraschedular rating.  By extension, these principles apply to extraschedular consideration under 38 C.F.R. § 4.16(b).  The Board possesses no such authority be it in the first or any instance.

The concurring opinion in Anderson v. Shinseki, although addressing a different aspect of the extraschedular process, provided some insight into why the Federal Circuit's holding is the appropriate result.  22 Vet. App. 423, 427 (2008).  The concurrence noted that the delegation of authority for the Director of the Compensation and Pension Service to assign an extraschedular rating is appropriate, given that the Director has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations." Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100). "This makes the Director of [the Compensation and Pension Service] uniquely suited to determining what extraschedular rating level is warranted. On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule." Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)) (emphasis added).

The role of the Board is to apply the laws and regulations to the facts of the case. See 38 U.S.C.A. § 7104 (West 2014). The provisions of 38 C.F.R. § 3.321(b) allow that an extraschedular rating will be assigned so as to "accord justice."  Similarly, "[I]t is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The assignment of ratings necessary to accord justice is entrusted to the Director and the Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extraschedular rating, only the Under Secretary for Benefits and the Director of the Compensation and Pension Service have been delegated the authority to award the extraschedular rating.  See Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to accord justice (or have any basis for arriving at an equitable determination) by awarding an extraschedular rating, entitlement to total disability rating based on individual unemployability on an extraschedular basis is denied.

In concluding that the Board has no jurisdictional authority to assign an extraschedular rating the Board considered the contrary holding in Wages v. McDonald, No. 13-2694 (U.S. Vet.App. Jan. 23, 2015).  Given, however, that the United States Court of Appeals for the Federal Circuit is the superior tribunal, the Board is bound by the holding of the Federal Circuit.


ORDER

Entitlement to a rating in excess of 40 percent for low back pain with degenerative disc disease, for the period beginning December 30, 2003 is denied.
 
Entitlement to a rating in excess of 20 percent for right lower extremity from August 18, 2007 is denied.

The claim of entitlement to an extraschedular total disability rating based on individual unemployability prior to December 30, 2003 is dismissed for lack of jurisdiction.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


